REVERSE and RENDER and Opinion Filed April 20, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00269-CV

                        HAL HAWKINS, Appellant
                                 V.
                      MATTHEW T. KNOBBE, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08280

                        MEMORANDUM OPINION
             Before Justices Partida-Kipness, Reichek, and Goldstein
                           Opinion by Justice Goldstein
      Hal Hawkins appeals the trial court’s order granting Matthew T. Knobbe’s

application for supplemental attorney’s fees following the trial court’s prior

judgment dismissing Hawkins’ underlying lawsuit and this Court’s opinion

affirming the trial court’s judgment. In four issues, Hawkins makes the related

arguments that the trial court erred in awarding Knobbe additional attorney’s fees

because the trial court lacked jurisdiction over Knobbe’s application for additional

fees, an award of “conditional” attorney’s fees was improper because no conditional

fees were originally requested or granted, the requested fees were not actually

incurred in defending the suit, and the additional fees violate the Texas Citizens
Participation Act (TCPA) because they are punitive rather than a deterrent. We

reverse the trial court’s March 16, 2021 order granting Knobbe’s supplemental

application for attorney’s fees, costs, and expenses and render judgment that Knobbe

take nothing on these claims.

       In January 2020, the trial court dismissed Hawkins’ claims in the underlying

suit pursuant to a motion to dismiss under the TCPA. On January 21, 2020, Knobbe

filed an application for “an award of attorney’s fees, court costs, other expenses, and

sanctions.” Knobbe did not request attorney’s fees that might be associated with an

appeal from the trial court’s judgment. On February 17, 2020, the trial court signed

an order awarding Knobbe costs and expenses, $18,725 in attorney’s fees, and $1500

as a sanction; the order also did not refer to appellate attorney’s fees. Hawkins

appealed. In a December 28, 2020 opinion, a panel of this Court affirmed the trial

court’s order dismissing the case.1 As Knobbe points out, this Court’s judgment

“ordered Knobbe to recover his costs of this appeal from Hawkins.”

       On January 11, 2021, Knobbe filed in the trial court his supplemental

application for fees, costs, and expenses seeking “his attorney’s fees, court costs,

and other expenses incurred in this case” after the trial court’s February 17, 2020

order. On March 16, 2021, the trial court entered an order awarding Knobbe




   1
      Hawkins v Knobbe, 05-20-00224-CV 2020 WL 7693111 (Tex. App.—Dallas December 28, 2020,
pet. denied).
                                           –2–
“$10,887 in attorney’s fees, costs and expenses” and certain additional expenses if

Hawkins pursued an appeal. This appeal followed.

       In his first issue, Hawkins argues the trial court erred in awarding additional

fees because it did not have jurisdiction to make such an award. We agree.

       The trial court signed its final, appealable order in this case on February 17,

2020, and Hawkins filed his notice of appeal the next day. If, as in this case, no

motion for new trial is filed, a trial court loses jurisdiction to act in a case thirty days

after the judgment becomes final. See TEX. R. CIV. P. 329b(d). When a case is

appealed and the trial court loses plenary power, the trial court retains continuing

jurisdiction only to order or modify the amount or type of security, to suspend

execution of the judgment, or to correct clerical mistakes in the judgment. See TEX.

R. APP. P. 24.3; TEX. R. CIV. P. 316. Once it lost its plenary power over the issue,

the trial court no longer had jurisdiction to award attorney’s fees. See Harris Cty.

Children’s Protective Servs. v. Olvera, 971 S.W.2d 172, 175 (Tex. App.—Houston

[14th Dist.] 1998, pet. denied). Moreover, this Court’s judgment ordering Knobbe

to recover his “costs of this appeal” from Hawkins did not confer upon the trial court

the power to award, as costs, appellate attorney’s fees. Id. at 177–78 (attorney’s fees

on appeal are not costs on appeal). We conclude the trial court lacked jurisdiction

to award Knobbe appellate attorney’s fees in January 2021, more than a year after

its final order in the underlying case. See id. We sustain Hawkins’ first issue.



                                           –3–
Because of our disposition of Hawkins’ first issue, we need not address Hawkins’

remaining issues.

      We reverse the trial court’s order awarding Knobbe $10,887 in attorney’s fees,

costs and expenses and render judgment that Knobbe take nothing on his claim for

additional attorney’s fees.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE


210269F.P05




                                       –4–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

HAL HAWKINS, Appellant                        On Appeal from the 162nd Judicial
                                              District Court, Dallas County, Texas
No. 05-21-00269-CV          V.                Trial Court Cause No. DC-19-08280.
                                              Opinion delivered by Justice
MATTHEW T. KNOBBE, Appellee                   Goldstein. Justices Partida-Kipness
                                              and Reichek participating.

       In accordance with this Court’s opinion of this date, the trial court’s March
16, 2021 order granting Matthew T. Knobbe’s supplemental application for
attorney’s fees, costs, and expenses is REVERSED and judgment is RENDERED
that:
       Matthew T. Knobbe take nothing on his claims for supplemental
       attorney’s fees, costs, and expenses.

      It is ORDERED that appellant HAL HAWKINS recover his costs of this
appeal from appellee MATTHEW T. KNOBBE.


Judgment entered this 20th day of April 2022.




                                        –5–